Hanna, J.
This was a claim filed by the appellants, in an attachment proceeding of Wheat and others against Hays, of which last-named case a statement is contained in the case of Fechheimer v. Hays, at this term (1).
The complaint, affidavit, &c., were filed on the 30th of June, 1855. The affidavit was quashed at the January term, 1856, and the plaintiffs thereupon dismissed their proceedings in attachment, but recommenced the same at that term of the Court. At the July term, 1856, the plaintiffs had judgment by default for the amount of their note; but the proceedings in attachment were by order of the Court, dismissed, which order, the record states, was excepted to. No motion was made in reference to such ruling, nor bill of exceptions taken. The reason for the dismissal is not, therefore, disclosed.
Per Cwiam. — The judgment is affirmed for the reasons given in the case of Fechheimer v. Hays.

 See the next preceding case.